Exhibit 10.19
BASE SALARIES OF EXECUTIVE OFFICERS OF THE REGISTRANT
The following are the base salaries (on an annual basis) of the executive
officers of the Company:

          Name and Title   Base Salary(1)
Solomon S. Steiner
  $ 375,000  
Chairman, President and Chief Executive Officer
       
Gerard J. Michel
  $ 310,000  
Chief Financial Officer, Vice President Corporate Development and Treasurer
       
Alan Krasnser
  $ 305,000  
Chief Medical Officer
       
Paul Bavier
  $ 205,000  
General Counsel and Secretary
       
Erik Steiner
  $ 200,000  
Vice President, Operations
       
Roderike Pohl
  $ 200,000  
Vice President, Research
       

 

(1)   Base salaries effective December 1, 2008.

 